I am unable to concur in the majority opinion. I think respondent's deceased husband, Frank Ray, was disloyal to the Brotherhood of which he was a member, and that his vote in support of the effort of the Switchmen's Union to take from the Brotherhood the contract for representing the yardmen on the Great Northern Railway evidenced such a hostile attitude toward the Brotherhood that he was justifiably expelled from the order. He took no appeal from the action of the local lodge to the appellate tribunal of the Brotherhood and, for the five years intervening between his expulsion and his death, made no appeal to the civil courts for redress in respect to the financial loss, if any, sustained by the automatic cancellation of his benefit certificate. *Page 55